DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/06/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of compound of formula (A) as specific compound of formula 1. Claims 1-3, 5-9, 11-12 and 20-25 read on the elected species and are under examination.

Claims 1-3, 5-9, 11-12 and 20-25 are pending and under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 11-12  and 20-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rabenhorst et al. (US20080008660) as evidenced by NIH (“Mind your mouth”, July 2010).
The limitation of claims 1-3, 5, 7, 9, 11-12  and 20-25  is met by Rabenhorst et al. disclosing a method for controlling and or preventing bad breath comprising  contacting a composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum comprising a compound of formula I into oral cavity and one of compound of formula I is 2-(benzoylamino)-benzoic acid at 0.0025% (compound 27 in claim 11) which is compound of formula (A) with water, ethanol, glycerol as solvent (page 13, [0083]; page 17, [0128-0129]; claims 1, 9, 11, 15-16, 19, 21). When the composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum is administered in the mouth of individual, this procedure results in altering bacterial composition of an oral biofilm.
Regarding the individual suffering from inflammatory condition of gums, as evidenced by NIH that bad breath resulting from gum disease such as gingivitis and periodontitis (both are gum inflammatory disease), therefore, many individuals with bad breath are individual with gum inflammatory disease. The individual being treated with bad breath is individual with gum inflammatory disease.
Rabenhorst et al. is silent about reducing some bacteria while increasing other bacteria, which is regarded as results of prior art procedure. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being applied the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference, and since oral film and those bacteria are known to exist in oral cavity, the application of same oral antibacterial composition would result in the same oral film composition being altered and some bacteria being reduced and other bacteria being increased. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Rabenhorst et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is not only anticipated in the prior art but also obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9, 11-12 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rabenhorst et al. (US20080008660) as evidenced by NIH (“Mind your mouth”, July 2010).

In arguendo that claims -3, 5-7, 9, 11-12 and 20-25 are not anticipated by Rabenhorst et al., they are still obvious according to the following analysis.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Rabenhorst et al. teaches a method for controlling and or preventing bad breath comprising  contacting a composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum comprising a compound of formula I into oral cavity and one of compound of formula I is 2-(benzoylamino)-benzoic acid at 0.0025% (compound 27 in claim 11) which is compound of formula (A) with water, ethanol, glycerol as solvent (page 13, [0083]; page 17, [0128-0129]; claims 1, 9, 11, 15-16, 19, 21).
NIH teaches bad breath resulting from gum disease such as gingivitis and periodontitis (both are gum inflammatory disease), therefore, many individuals with bad breath are individual with gum inflammatory disease.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rabenhorst et al.  is that Rabenhorst et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Rabenhorst et al. teaches a method for controlling and or preventing bad breath comprising contacting a composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum comprising a compound of formula I into oral cavity and one of compound of formula I is 2-(benzoylamino)-benzoic acid at 0.0025% (compound 27 in claim 11) which is compound of formula (A) with water, ethanol, glycerol as solvent. When the composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum is administered in the mouth of individual, this procedure results in altering bacterial composition of an oral biofilm.
Regarding the individual suffering from inflammatory condition of gums, as evidenced by NIH that bad breath resulting from gum disease such as gingivitis and periodontitis (both are gum inflammatory disease), therefore, many individuals with bad breath are individual with gum inflammatory disease. The individual being treated with bad breath is individual with gum inflammatory disease. Alternatively, since individual with inflammatory disease, they have bad breath, therefore, one of ordinary skill in the art would have been motivated to treat those individuals with bad breath resulting from their gum inflammatory disease.

Rabenhorst et al. is silent about reducing some bacteria while increasing other bacteria, which is regarded as results of prior art procedure. In summary, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being applied the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference, and since oral film and those bacteria are known to exist in oral cavity, the application of same oral antibacterial composition would result in the same oral film composition being altered and some bacteria being reduced and other bacteria being increased. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Rabenhorst et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is not only anticipated in the prior art but also obvious.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rabenhorst et al. (US20080008660) evidenced by NIH (“Mind your mouth”, July 2010), as applied for the above 103 rejections for claims 1-3, 5-7, 9, 11-12 and 20-25,  in view of Mikkelsen (US20100034871) and Nowak et al. (US20080279947).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Rabenhorst et al. teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
Mikkelsen  teaches One advantage of providing the center-filled chewing gum products with an outer coating according to the present invention is that an advantageous protective effect may be obtained including that the chewing gum substance is protected from drying up, and hence protected from cracking of the chewing gum substance with leaking as a result. This protective effect is especially important, as the chewing gum substance applied according to the present invention is sugar free or sugarless. Overall, the coating may provide the center-filled chewing gum products of the present invention with an increased storability ([0378]). Use of at least one anti-plaque agent, at least one anti-gingivitis agent, at least one re-mineralization agent, at least one whitening agent, and at least one fresh-breath agent, in a center-filled chewing gum product, for preventing the risk of tooth and gingiva damage inherent in tooth brushing by maintaining such oral hygiene by chewing the chewing gum product that need for brushing is substantially unneeded (claim 99).

Nowak et al. teaches In the case of dragees, in particular chewing gum dragees, the taste can be markedly improved if the coating (i.e. the coating, which is sometimes multi-layered, applied by means of sugar coating) is prepared using a menthol-containing solids composition according to the invention. When they are chewed, corresponding dragees according to the invention produce in the mouth a new type of fresh menthol taste which is very clear and intense. This sensory effect is also achieved when other confectionery, such as, for example, chewy sweets or hard caramels, is made into dragees ([0066]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rabenhorst et al. is that Rabenhorst et al.do not expressly teach coating. This deficiency in Rabenhorst et al. is cured by the teachings of Mikkelsen and Nowak et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rabenhorst et al., as suggested by Mikkelsen and Nowak et al., to produce the instant invention.
One of ordinary skill in the art would have been motivated to have oral composition chewing gum coated because coating of chewing would provide protecting for increased storability and additional sensory effect as suggested by Mikkelsen and Nowak et al. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to have oral composition chewing gum coated and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument for both 102 and 103 rejections:
Applicants argue that Rabenhorst et al. does not teach altering bacteria of an oral biofilm, and in working example, only saliva is used. All the arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). As clearly presented in the above 103 rejections, Rabenhorst et al. teaches a method for controlling and or preventing bad breath comprising contacting a composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum comprising a compound of formula I into oral cavity and one of compound of formula I is 2-(benzoylamino)-benzoic acid at 0.0025% which is compound of formula (A) with water, ethanol, glycerol as solvent. When the composition in the form of mouthwash, mouth rinse or sucking tablet and chewing gum is administered in the mouth of individual, this procedure results in altering bacterial composition of an oral biofilm. On this record, it is reasonable to conclude that the same patient is being applied the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference, and since oral film and those bacteria are known to exist in oral cavity, the application of same oral antibacterial composition would result in the same oral film composition being altered and some bacteria being reduced and other bacteria being increased. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Rabenhorst et al.  teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is not only anticipated in the prior art but also obvious.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-12  and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8203016 in view of Rabenhorst et al. (US20080008660) evidenced by NIH (“Mind your mouth”, July 2010), Mikkelsen (US20100034871) and Nowak et al. (US20080279947). The reference patent teaches compound of formula I, in view of Rabenhorst et al., Mikkelsen and Nowak et al. teaching compound of formula I in oral hygiene composition for reducing bad mouth smell, according to the same rational as the above 103 rejections, it is obvious for one of ordinary skill in the art to produce instant claimed invention with reasonable expectation of success.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613